Citation Nr: 1602217	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of discharge from active service is a bar to Department of Veterans Affairs (VA) disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The appellant had active service from December 1984 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 administrative decision that determined that the appellant had been discharged from active service under other than honorable conditions by reason of fraudulent enlistment.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board sitting at the Regional Office (RO) (commonly called a travel Board hearing) on October 22, 2015.  However, he did not attend that hearing.  

However, from a review of the record it appears that the Veteran's most current address had not been up-dated and, so, he did not receive timely notice of the travel Board hearing.  

The appellant's service representative has requested that the case be remanded to afford the Veteran the opportunity to testify in support of his appeal.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a travel Board hearing in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the appellant.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

